peethen ne Lefroy 9 OO Pk Rican

Case 1:18-cv-00874-RDB Document 34-6 Filed 05/10/19 Page 1

 

 

 

 

 

IN THE|US. DISTRICT courr OF ¢ MARYLAND
FOR DISTRICT OF MARYLAND

Amber Carney eo
| Onbehalf of herself und et
others similarly sttnated oO
. , 2
Plaintiffs 7

ve .
| Suuset Grille, LLC, et al a

__ Defendants co ofS

ONSENT TORE A PARTY PLAINTTNF IN COLL} BOTIVEAGS TION LAWSUIT
_ AGAINST SUNSET GRILLE, LLC AND INDIVIDUAL DE ANTS

DER. THE Fé AIRLABOR S TANDARDS oc
aby consent and. agree to puniué eleinas atising ont of

 

my employineat with Sunset rie, LLC in. connection th the ‘above tefercticed lawsuit, I

worked as a restauratit. server f ip: ‘Sunset Grille, Lic withis the fast three years, .

ae I siderstama that this ti posit is ‘brought ander the Fair Labor Standards Act of 1938, ag
- ‘ginended, 29 US.C. § 201, et seq. CPLSA*) Thereby consent, agree and opt-in to become a
Plaintiff i in this case and be bound to any jsdgment by the. ‘Court o7 or any settlemeiit of this cage.

. This ‘consent extends to Fish. claims against individual owners and management officials of

- Sunset Grille, LLC.
BT hereby designate atonney Howard i Hotina Ber No. 25965), 600 Tebferaon Plaza, Suite -

304, Rockville, Maryland 20882, Got) 251-378, , Hofinanaoboiey com, and any other

re ae

attorneys that he may des jgnate concouiel in the representation of this matter, to.

: represent me for all’ Parposes it id i this action, __ , ce ote es
Oe

 

_Pagé 1-62 2 |

 

 

 

 

 

 

 

 
Case 1:18-cv-00874-RDB Document 34-6 Filed 05/10/19 Page 2 of 2

4, I also designate colldctive action representative(s) who agree to serve on a settlement

committee as my represenidtives fo make decisions on my behalf concerning the litigation,

 

 

including the method and imanner of conducting this Htigation, entering into settlement
agreements, entering into an dgreement conceming the payment of Plaintiffs’ attorneys? fees and

costs by the Defendants, and Bll other matters pertaining to this lawsuit.

CEO
‘Signature) : (Date Signed)
Print Narae: courtney gwigher
Address: 1] Gbrinig Head ch Apt. o | .

Numbes/Streat

WOOK ov eile, MD_91030
City / State/ Zi

Phone Number: 4UA « F Mt. SI Bb

 

 

 

Email:
“*NOTE** :
Statute of limitations concerns mandate that you return this form as soon as possible to

preserve your rights. 4

 

Page 2 oF 2

 

A Cetera reer Ae a hcl a i an Wipe ne

 

 

 

 
